Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Priority
This application discloses and claims only subject matter disclosed in prior application no 16/115,871, filed August 29, 2018, and names the inventor or at least one joint inventor named in the prior application. Accordingly, this application constitutes a continuation.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: Ref. No. 806 [Fig. 8].
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 15-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 15-20 of U.S. Patent No. 10,730,685 (White et al) [White]. 
Re Claim 15 of White, the claim recites:

    PNG
    media_image1.png
    248
    317
    media_image1.png
    Greyscale


Allowable Subject Matter
Claims 1-14 appear to have allowable subject matter.  The following is a statement of reasons for the indication of allowable subject matter.
Re Claim 1, the prior art discloses most of the claimed invention regarding beverage totes with bases and sidewalls with beverage sleeves with a plug and a flow control mechanism within the tote.  However, the prior art does not expressly disclose a port hole formed through the sidewall; a dispensing system comprising a dispensing port that includes a flow control mechanism and a plug, wherein at least a portion of the dispensing system is configured to extend through the port hole when the dispensing system is coupled to an installed beverage container that is located within the beverage sleeve.
Re Claim 8, the prior art discloses most of the claimed invention regarding bases with draining systems and a cap for the draining system.  However, the prior art does not expressly disclose a soft-sided cooler sidewall coupled to the base and formed to have an interior waterproof layer, a middle insulating layer, and an exterior layer.

Claims 15-20 would be allowable if rewritten or amended to overcome the non-statutory double patenting rejection set forth in this Office action, or by eTerminal Disclaimer.
Re Claim 15, the prior art discloses most of the claimed invention regarding bases with draining systems and a cap for the draining system.  However, the prior art does not expressly disclose a soft-sided cooler sidewall coupled to the base and formed to have an interior waterproof layer, a middle insulating layer, and an exterior layer.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: see PTO-892 Notice of References Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J HICKS whose telephone number is (571)270-1893. The examiner can normally be reached Mon - Fri 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on 571-272-4560. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 

/ROBERT J HICKS/Primary Examiner, Art Unit 3736